Citation Nr: 0217626	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 until 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a change in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002) became law.  The legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified  at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  In general, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the criteria needed to be met for 
a higher evaluation through the issuance of various 
documents, which included copies of the rating actions and a 
statement of the case issued in March 2001.  In addition, in 
a letter from the RO dated in February 2001, the veteran was 
specifically informed of the provisions of the VCAA, 
including the division of responsibilities between the 
veteran and the RO in obtaining that evidence.  The RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  As a 
result of such efforts the file now contains a VA 
examination report dated October 2000.  Additionally, a 
September 2000 treatment report from W.R., D.O. is 
associated with the claims file.  Finally, a transcript of 
the veteran's October 30, 2001 videoconference hearing 
before the undersigned is of record.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  Simply put, the record is 
complete.  As such, the VA has no outstanding duty to inform 
the veteran that any additional evidence or information is 
needed.  Moreover, as the record is complete any further 
obligation under the VCAA for the VA to advise the veteran 
as to the division of responsibilities between the VA and 
the veteran in obtaining evidence is now effectively moot.  
Quartuccio, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is now ready for appellate review.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  Moreover, an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently evaluated at 30 percent.  
PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The VA Schedule rating formula for 
mental disorders reads in pertinent part as follows:

100%  - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The VA has adopted and incorporated the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes.  
See 38 C.F.R. § 4.130.  The Global Assessment of Functioning 
(GAF) is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up other children, is defiant at 
home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute). A GAF 
score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. 


Factual background

In September 2000, the veteran was examined by W.R.  At that 
time, he relayed a history of many psychiatric symptoms.  He 
noted sleep disturbance, emotional numbness and 
restlessness.  The veteran had no history of broken 
relationships but he did intimate a desire to "get away from 
his life and people and live as a hermit."  The veteran 
stated that he was suspicious and mistrustful and that he 
was obsessive regarding personal security.  The veteran 
reported feelings of suppressed rage and anger and he gave a 
history of carrying weapons.  The veteran also reported mild 
flashbacks.  An assessment of delayed stress syndrome was 
rendered.  

In October 2000, the veteran was examined by VA.  He 
presented with panic attacks, sleep disturbances, anger, 
guilt and hypervigilance.  The veteran reported that he 
averaged about 4 or 5 hours of sleep per night.  He 
frequently awoke due to recurrent distressing dreams of 
combat.  He also reported flashbacks.  The veteran described 
a routine of checking and walking the entire inside of his 
house as well as the outside.  Outbursts of anger were also 
noted.  The veteran further stated that he had become 
mistrustful and defiant of authority figures, causing him to 
shy away from employment.  He noted that, following 
discharge, he worked briefly for a manufacturing company.  
However, he had to terminate that employment because he felt 
excessively tense and anxious being indoors.  The veteran 
explained that he felt "closed in."  Following that job, the 
veteran became self-employed, operating a milk delivery 
franchise.  He also worked as a semi-truck driver for 3 
years.  

Objectively, the veteran was oriented to person, place and 
time.  His mood was neutral and his affect was constricted.  
There was no evidence of delusions, hallucinations or 
paranoid ideations.  It was noted, however, that the veteran 
was mistrustful and hence engaged in solitary activities.  
The veteran exhibited no deficits in long or short-term 
memory and was able to perform serial sevens accurately.  
Judgment and abstraction were noted to be intact and his 
insight was impaired.  The veteran was diagnosed with post-
traumatic stress disorder, chronic, delayed onset.  The 
examiner noted that the veteran's PTSD caused significant 
impairment in social and occupational areas.  He also noted 
that the veteran's problems were likely much more severe 
than the veteran acknowledged.  The veteran was assigned a 
GAF of 50.      

In October 2001, the veteran offered testimony at a 
videoconference hearing before the Board.  At that hearing, 
the veteran stated that he was not presently receiving 
counseling or other treatment for his PTSD and that he was 
not taking any medications for that condition.  

In describing his symptomatology, the veteran stated that he 
slept approximately 4 to 5 hours nightly, retiring to bed at 
about 2 or 3 in the morning.  He explained that, 
essentially, he stayed awake until he had to fall asleep.  
The veteran also reported that he experienced panic attacks 
2 to 3 times weekly.  When such an attack occurred, the 
veteran would feel tightness in his chest and everything 
would feel like it was closing in.  He reported that such 
attacks were often prompted by sudden noise.  The veteran 
also testified that he had difficulty controlling his anger.  
He stated that he would "blow up" too quickly.  The veteran 
testified that he had difficulty with concentration, as he 
would forget what he was doing.  The veteran denied 
difficulty understanding complex commands, but noted that if 
a task was explained to him with too much elaboration he was 
liable to lose his temper.  

Regarding employment, the veteran stated that he had 14 or 
15 jobs since separating from service.  He stated that he 
was currently employed on a part-time basis driving a truck.  
Each day of work consisted of a 14-hour shift.  He stated 
that full-time work was available but noted that the part-
time schedule was better for him as it prevented his life 
from becoming too hectic.  His longest period of employment 
after service was about 4 years.

When not working, the veteran spent his free time at home.  
He described a typical day as waking at 8 in the morning, 
taking his time with breakfast and then spending time 
outside "fooling around" and doing "whatever...can be done 
outside."  In the late afternoon he would watch television 
until he retired to bed. 

With respect to family life, the veteran described his 
relationship with his immediate family as "good."  He was 
married and this was his only marriage.  Regarding other 
interpersonal encounters, the veteran denied participation 
in social activities and was not a member of any club or 
group.  The veteran stated that he had no hobbies and no 
close friends.  He only occasionally would go shopping, as 
he had problems in crowds of people. 

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 30 percent for PTSD pursuant to 
Diagnostic Code 9411.  As discussed above, in order for the 
next higher rating of 50 percent to be assigned, the 
evidence must demonstrate or approximate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The Board has thoroughly reviewed the evidence of record 
and, for the reasons discussed below, concludes that the 
presently assigned 30 percent disability evaluation 
appropriately reflects the severity of the veteran's PTSD 
for the entirety of the appeal, and that there is no basis 
for a higher rating.

The objective medical evidence of record fails to 
demonstrate any difficulties with speech, understanding of 
complex commands, memory, judgment or abstract thinking.  
Indeed, when examined by VA in October 2000, the veteran's 
long- and short-term memory was satisfactory, as were his 
concentration, judgment and abstraction abilities.  The 
evidence similarly fails to reveal disturbances of 
motivation or mood, which was described as "neutral" upon 
examination in October 2000.  Finally, his affect was not 
found to be "flattened," but was instead "constricted."

The objective evidence does reveal various symptoms, 
including sleep disturbance, nightmares, flashbacks, panic 
attacks occurring greater than once a week, hypervigilance, 
and outbursts of anger.  The veteran also is very 
mistrustful of others.  The Board acknowledges this 
symptomatology but finds that such symptoms are adequately 
reflected in the present rating assignment of 30 percent 
under Diagnostic Code 9411.  The Board notes that some of 
the veteran's symptoms, such as sleep disturbance and 
suspiciousness, are specifically noted under the criteria 
for a 30 percent evaluation.  By contrast, only one symptom, 
panic attacks more than once a week, is listed under the 
criteria for the next-higher 50 percent rating.  

In further determining that the veteran's present rating is 
appropriate for the entirety of the appeal, the Board notes 
that the veteran has been steadily employed since separation 
from service.  It is true that the veteran has not stayed at 
one job for greater than 4 years and that he has difficulty 
working with others, but at the same time he has managed to 
earn a wage and avoid excessive interpersonal contact by 
driving trucks.  The veteran's symptomatology have not been 
shown to reduce his reliability or productivity as a truck 
driver.  Put another way, there is no indication that his 
occupational performance suffers due to his PTSD.  Given 
this, the next-higher rating of 50 percent under Diagnostic 
Code 9411 is not warranted.

The Board acknowledges the veteran's GAF score of 50, 
representing serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, this score does not justify an increased rating 
here, as it is not consistent with the objective evidence of 
record.  For example, there are no findings of suicidal 
ideation.  Furthermore, the veteran reported a good 
relationship with his family and was employed, without 
apparent difficulties, as a part-time truck driver.  Thus, 
"serious impairment in social, occupational or school 
functioning" has not been shown.  The evidence does reveal 
personal security habits that could fairly be termed as 
"obsessional rituals," but overall, the evidence simply does 
not conform with the criteria for a GAF score of 50.  
Therefore, the score itself is of little probative value.  
Moreover, the VA examiner's October 2000 conclusion that the 
veteran had "significant impairment in social and 
occupational areas" is equally unpersuasive because it is 
simply not supported by the symptomatology objectively noted 
at the examination.  

As the evidence reveals obsessive rituals and impaired 
impulse control (such as unprovoked irritability with 
periods of violence), which are both listed under the 
criteria for a 70 percent evaluation pursuant to Diagnostic 
code 9411, the Board has also considered whether such a 
rating is appropriate here.  However, the bulk of the 
symptomatology described for a 70 percent rating, such as 
suicidal ideation, illogical, obscure or irrelevant speech, 
near-continuous panic and depression affecting the ability 
to function independently, appropriately and effectively 
have not been demonstrated.  Additionally, the evidence 
fails to establish spatial disorientation or neglect of 
personal appearance and hygiene, also factors suggestive of 
a 70 percent evaluation.  Thus, overall, the severity of the 
veteran's PTSD fails to rise to the level of severity 
contemplated for a rating of 70 percent (or higher).     

In summation, the veteran's PTSD symptomatology most nearly 
approximates the criteria for the present rating assignment 
of 30 percent under Diagnostic Code 9411, and there is no 
basis for a rating in excess of that amount for any period 
during the appeal.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no assertion or showing that the veteran's PTSD has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

